DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on September 30, 2020 and preliminary amendment concurrently filed therewith.  In virtue of this preliminary amendment, claims 1-9 are now pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/30/2020 and 3/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 9 is objected to because of the following informalities:  
In line 2, “receivie” should be changed to --receive--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bates (US 11,108,158).

    PNG
    media_image1.png
    696
    916
    media_image1.png
    Greyscale

With respect to claim 1, Bates discloses in figure 4 an array antenna apparatus comprising a dielectric substrate (420, e.g., a first dielectric layer); a plurality of radiation conductors (416, e.g., radiation elements or antenna patches) formed on a first plane (a top plane of the dielectric layer 420) of the dielectric substrate; a first ground conductor (214, e.g., as a first ground conductor thereof) formed on portions of the first plane of the dielectric substrate at locations that surround the plurality of radiation conductors and that create clearances between the plurality of radiation conductors (see figure 4); a second ground conductor (412, e.g., as a second ground conductor) formed on a portion of a second plane (a bottom plane of the dielectric 
With respect to claim 2, Bates discloses that wherein the dielectric substrate is a multi-layer substrate having a plurality of dielectric substrates stacked on top of each other (figure 4 shows stacked features of the dielectric layers thereof).
With respect to claims 5-7, Bates discloses that wherein an arrangement of the plurality of radiation conductors on the first plane of the dielectric substrate is a square, triangular or non-perodic arrangement (figures 1, 3-6 shows the arrangement features thereof).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bates (US 11,108,158) in view of Sudo et al. (US 2015/0236425).
With respect to claim 3, Bates discloses that wherein each of the plurality of radiation conductors formed on the first plane is a first radiation conductor (416, e.g., as firs radiation conductors shown in figure 4).
Bates does not explicitly disclose that second radiation conductors are formed one by one at locations between the plurality of dielectric substrates included in the multi-layer substrate, the locations opposite to the respective plurality of first radiation conductors.
Sudo discloses in figure 5 an array antenna apparatus, comprising a first radiation conductor (9, e.g., as a first radiation element) and second radiation conductors (17, e.g., as second radiation elements) are formed one by one at locations between the plurality of dielectric substrates (3-7, e.g., substrates or dielectric layers) included in the multi-layer substrate, the locations opposite to the respective plurality of first radiation conductors (see figure 5 shows an opposite features of the two radiation elements 9 and 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Bates with second radiation conductors in an array antenna as taught by Sudo for the purpose of achieving wider frequency bands and reducing sizes of the antenna device thereof since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Sudo (see paragraphs 0018-0019).
With respect to claim 4, the combination of Bates and Sudo disclose all claimed limitations, as expressly recited in claim 1, except for specifying that wherein when a layer thickness of the dielectric layer is h, free-space wavelength is λo, and a dielectric constant of the 
With respect to claim 8, the combination of Bates and Sudo disclose that wherein the feeding substrate includes a line (33) for electromagnetically coupling radio waves to the respective plurality of radiation conductors (see figure 9 and paragraph 0069 of Sudo).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bates (US 11,108,158) in view of Paulotto et al. (US 2020/0136234).
With respect to claim 9, Bates discloses in figure 4 an array antenna apparatus for transmit and receive radio waves comprising a dielectric substrate (420, e.g., a first dielectric layer); a plurality of radiation conductors (416, e.g., radiation elements or antenna patches) formed on a first plane (a top plane of the dielectric layer 420) of the dielectric substrate; a first ground conductor (214, e.g., as a first ground conductor thereof) formed on portions of the first plane of the dielectric substrate at locations that surround the plurality of radiation conductors and that create clearances between the plurality of radiation conductors (see figure 4); a second ground conductor (412, e.g., as a second ground conductor) formed on a portion of a second plane (a bottom plane of the dielectric layer 420) of the dielectric substrate at a location opposite to the first ground conductor (see figure 4); a plurality of connecting conductors (424, 422, e.g., connecting elements) each provided inside the dielectric substrate in such a manner that one end of the connecting conductor is connected to the first ground conductor and another end of the 
Bates does not explicitly disclose that the communication device comprising a communicator to output an electrical signal corresponding to a transmission target radio wave to the array antenna apparatus and collect electrical signals corresponding to radio waves received by the array antenna apparatus.
Paulotto discloses in figures 2-4 a communication device comprising an array antenna (40) and a communicator (30) to output an electrical signal (64) corresponding to a transmission target radio wave to the array antenna apparatus and collect electrical signals corresponding to radio waves received by the array antenna apparatus (see paragraph 0008).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Bates with a communicator as taught by Paulotto for the purpose providing transmitting and receiving signals to control the device thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Asaka – US 2020/0014113
Prior art Hwang et al. – US 2019/0305428
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        September 13, 2021